Citation Nr: 0021090	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  97-01 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for Department of Veterans Affairs (VA) purposes.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active naval service from October 1950 to 
December 1969.  He died in October 1994.  Thereafter, both 
the appellant and another individual filed claims of 
entitlement to VA benefits as the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1996 Administrative Decision of the Manila VA 
Regional Office (RO) which denied entitlement to recognition 
as the surviving spouse of the veteran to both the appellant 
and the other claimant.  Both the appellant and the other 
claimant appealed the RO determination.  

In April 1998, the Board remanded both matters to the RO to 
ensure compliance with due process concerns pertaining to 
contested claims.  While the matter was in remand status, the 
other claimant withdrew her claim of entitlement to VA 
benefits as the surviving spouse of the veteran.  The 
appellant was notified of this fact in September 1998.  Thus, 
this is no longer a simultaneously-contested claim.

It is noted that in the April 1998 remand, the Board 
indicated that although the appellant had initiated an appeal 
with the RO's February 1995 denial of burial benefits, a 
Statement of the Case addressing that matter had not yet been 
issued.  A review of the record shows that on August 6, 1999, 
the RO issued an appropriate Statement of the Case to the 
appellant, and she did not thereafter respond.  Thus, the 
issue of entitlement to burial benefits is not now before the 
Board.  See 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.202 
(1999).


REMAND

The Board finds that additional development of the evidence 
is warranted with respect to the issue currently on appeal.  
In this regard, the record shows that the appellant and the 
veteran married in October 1992, reportedly after receiving a 
July 3, 1992 decision by a Philippine Regional Trial Court, 
Third Judicial Region, Branch 74, Olongapo City, dissolving 
the veteran's prior marriage to "M."  However, a Notice of 
Appeal in that case was filed, and as of June 1996, the 
appeal was apparently still pending.  It is unclear whether 
the Court of Appeals affirmed or overturned the trial court's 
decision, or whether the matter remains pending.  Obviously, 
this determination is critical to the question of whether the 
October 1992 marriage between the veteran and the appellant 
is legally valid.  

If the October 1992 marriage is determined to be invalid, VA 
regulations provide that where an attempted marriage of a 
claimant to the veteran was invalid by reason of a legal 
impediment, the marriage will nevertheless be "deemed 
valid" if certain requirements are met.  38 C.F.R. § 3.52 
(1999).  If the RO determines that the appellant has not 
committed fraud in her pursuit of VA benefits, and if it is 
determined that her October 1992 marriage to the veteran was 
invalid, then the appellant should be notified that she may 
submit evidence showing that her marriage to the veteran 
meets the requirements for a "deemed valid" marriage under 
38 C.F.R. § 3.52.  38 U.S.C.A. § 5103 (West 1991).

In view of the foregoing, this matter is remanded for the 
following action:  

1.  The RO should contact the appropriate 
officials to determine the status of the 
appeal of the July 3, 1992 decision of 
the Philippine Regional Trial Court, 
Third Judicial Region, Branch 74, 
Olongapo City, dissolving the marriage 
between "M" and the veteran.  

2.  In the event the July 3, 1992 trial 
court decision has been overturned, the 
RO should contact the appellant and 
advise her that she may submit evidence 
showing that her October 1992 marriage to 
the veteran should be "deemed valid" 
under 38 C.F.R. § 3.52.  

Then, the RO should review the claim.  If the benefit sought 
on appeal is not granted, the appellant should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board for review.  The appellant has the right to submit 
additional evidence and argument on matters remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA 
Adjudication Procedure Manual, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

